Citation Nr: 9909054	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-02 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a chip fracture of the middle finger, right 
hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a compensable rating for the 
service connected residuals of a chip fracture of the middle 
finger, right hand.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  

The case was initially presented to the Board in March 1996, 
at which time it was remanded for additional development.  It 
has now been returned to the Board.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks a compensable rating for his service 
connected residuals of a chip fracture of the right middle 
finger.  In the March 1996 remand, the Board directed the RO 
to adjudicate the veteran's service connection claims for 
residuals of a right wrist ganglionectomy and impairment of 
the right hand, other than a middle finger disability.  These 
service connection issues were considered inextricably 
intertwined with the increased rating claim.  Harris v. 
Derwinski, 1 Vet. App. 180 ( 1990).  While the veteran's 
service connection claims were considered by the RO in 
September 1997, the veteran was not properly notified of the 
need to pursue separate appeals on these issues.  He was 
instead sent a supplemental statement of the case, with a 
cover letter stating that "a response at this time is 
optional", and the case was sent back to the Board.  
However, an appeal arises only after a notice of disagreement 
has been filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200 et 
seq.  In the present case, a notice of disagreement regarding 
the two service connection issues has not been filed, in part 
because the veteran was informed that such a response was 
"optional", and was not provided with notification of his 
appellate rights, as is required by 38 C.F.R. § 19.25.  For 
this reason, this claim must be remanded to the RO so as to 
provide the veteran with adequate notice of the denial of his 
service connection claims for residuals of a right wrist 
ganglionectomy and impairment of the right hand, other than a 
middle finger disability, and the need to file a notice of 
disagreement regarding these denials.  

Next, the veteran was afforded an April 1997 VA neurological 
examination in compliance with the Board's March 1996 remand.  
Although the veteran is service connected for residuals of a 
fracture of the right middle finger, the examination report 
makes repeated reference to the fourth finger of his right 
hand.  Therefore, this examination must be repeated.  

In light of the above, this claim is REMANDED for the 
following development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.  

2.  The RO must provide the veteran with 
adequate notice that his service 
connection claims for residuals of a 
right wrist ganglionectomy and impairment 
of the right hand, other than a middle 
finger disability, have been denied, and 
he must file a notice of disagreement on 
these issues if he wishes to appeal them.  
He and his representative must also be 
informed of their appellate rights, in 
compliance with 38 C.F.R. § 19.25.  

3.  The veteran should be afforded a VA 
neurological examination to evaluate his 
service connected right middle finger 
disability.  A notification of 
examination letter, a copy of which must 
be associated with the claims folder, 
should be sent to the veteran advising 
him of the consequences of a failure to 
appear for examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All necessary tests should 
be accomplished.  The examiner should 
evaluate the veteran's right middle 
finger, and determine if a current 
disability exists and to what degree.  
The medical basis for all opinions 
expressed should be indicated.  

3.  After completion of all requested 
development, the RO should review the 
veteran's increased rating claim.  If the 
actions taken remain adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case on this issue only.  
They should then be afforded a reasonable 
opportunity to respond.  Subsequent 
development of the veteran's service 
connection claims will depend on this 
response to the aforementioned denials of 
service connection.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 5 -


